Citation Nr: 0816110	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

	

THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
left elbow.

2.  Entitlement to an earlier effective date prior to July 
31, 2000, for the assignment of a 60 percent disability 
evaluation for intervertebral disc syndrome of the lumbar 
spine.



REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and his wife
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision denied service connection 
for nerve damage to the left elbow, but did increase the 
veteran's disability evaluation to 60 percent for 
intervertebral disc syndrome of the lumbar spine effective 
from July 31, 2000.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in May 2006.  That development was completed, and the case 
has since been returned to the Board for appellate review.

A hearing was held on April 12, 2005, in Muskogee, Oklahoma, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e) 
(2) and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran has not been shown to currently have nerve 
damage to the left elbow that is causally etiologically 
related to his military service.

2.  The record does not reflect that it was factually 
ascertainable prior to July 31, 2000, that the veteran's 
intervertebral disc syndrome was productive of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Nor was it factually 
ascertainable prior to July 31, 2001, that the veteran had 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.


CONCLUSIONS OF LAW

1.  Nerve damage to the left elbow was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  The requirements for an effective date prior to July 31, 
2000, for the assignment of a 60 percent disability 
evaluation for intervertebral disc syndrome of the lumbar 
spine have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR 
§ 3.159(b)(1) (2007).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007)); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the veteran's claim for an earlier effective 
date, a May 2006 letter provided notice as to criteria for 
establishing an earlier effective date.  The letter also 
advised the veteran of the type of evidence that could be 
submitted to support the claim.  Recognition is given to the 
fact that this notice was provided subsequent to rating 
decision on appeal and was therefore untimely.  However, as 
the claim was readjudicated in a December 2007 supplemental 
statement of the case (SSOC), the veteran was not prejudiced 
from this timing error.  See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III] (held that a statement 
of the case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  Indeed, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

With respect to the veteran's claim for service connection 
for nerve damage to the left elbow, the Board also 
acknowledges that the RO did not provide the veteran with 
notice of the information or evidence needed to substantiate 
his claim prior to the initial rating decision in May 2001, 
which denied the benefits sought on appeal. Nevertheless, the 
RO did send the veteran letters in June 2002, April 2004, May 
2006, and January 2007, that as discussed below, meet the 
Dingess notification requirements, and the claim was 
readjudicated in the December 2007 SSOC.  Thus, the Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.  See Mayfield III.


Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the June 2002, April 2004, and May 
2006 letters stated that the evidence must show that that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the January 2004 statement of the case (SOC) and the December 
2007 supplemental statement of the case (SSOC) notified the 
appellant of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to substantiate his claim.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2002, April 2004, May 
2006, and January 2007 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA was requesting all 
records held by Federal agencies, such as service medical 
records, military records, and VA medical records.  The 
appellant was also informed that a medical examination would 
be provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2002, April 2004, May 2006, and January 2007 letters 
notified the appellant that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The June 2002 and 
May 2006 letters also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the June 2002, April 
2004, May 2006, and January 2007 letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Finally, in the May 2006 notice letter, the RO informed the 
claimant to provide any evidence in his possession that 
pertains to the claims.  Thus, because each of the four 
notice requirements has been fully satisfied in this case, 
any error in not providing a single notice to the appellant 
covering all content requirements is harmless error.

Further, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess.  The May 2006 letter informed 
the veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.   The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in January 2007 in connection with his claim for 
service connection, and he was provided the opportunity to 
testify at a hearing before the Board.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for nerve 
damage to the left elbow.  The Board does observe that the 
veteran sought treatment in August 1992 with complaints of a 
swollen, painful left elbow.  He had fallen two days earlier.  
The symptoms had not been bad, but seemed to progress during 
the two days following the injury.  He was diagnosed with 
septic olecranon bursitis of the elbow, and he was prescribed 
antibiotics.  The veteran was seen four days later at which 
time he still complained of elbow pain, but he had good 
passive range of motion, and the swelling had deceased.  
Nevertheless, the remainder of his service medical records 
are negative for any complaints, treatment, or diagnosis of 
nerve damage to the left elbow.  In fact, his September 1995 
separation examination did not reveal any abnormalities of 
the upper extremities or neurological system, and he also 
denied having a medical history of a trick elbow at that 
time.  Moreover, the Board notes that the veteran did not 
seek treatment immediately following his separation from 
service or for many years thereafter.  Indeed, the veteran 
told the January 2007 VA examiner that he was not seen for 
his left elbow between 1995 and 2000.  Thus, any 
symptomatology the veteran had in service appears to have 
been acute and transitory and to have resolved prior to his 
separation.  Therefore, the Board finds that nerve damage to 
the left elbow did not manifest in service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of nerve 
damage to the left elbow, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints of nerve 
damage to the left elbow is itself evidence which tends to 
show that the disorder did not have its onset in service or 
for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that nerve damage 
to the left elbow manifested during service or within close 
proximity thereto, the more probative evidence of record does 
not link a current diagnosis of nerve damage to the veteran's 
military service.  In this regard, the January 2007 VA 
examiner reviewed the veteran's claims file and observed that 
he injured his left elbow in 1992.  However, the examiner 
indicated that the service medical records did not include 
any x-rays of the left elbow or an electromyelogram of the 
upper extremities.  He also noted that the limitations of 
duty that were written for the veteran during his period of 
service did not relate to any limitations of the upper 
extremities.  In addition, the January 2007 VA examiner 
observed that there were no further complaints pertaining to 
the veteran's left elbow until 2000 when he was found to have 
ulnar neuropathy of the left elbow.  As such, the examiner 
opined that it was less likely than not that the traumatic 
bursitis was the cause of the veteran's current left elbow 
neuropathy.  

The Board does acknowledge the April 2005 statement from a 
private physician indicating that based on the SF513 dated in 
August 1992 one can see that is possible that any ongoing 
left elbow pain may be related to the injury at that time.  
However, the Board notes that the April 2005 letter from the 
private physician merely indicated that it was possible that 
the veteran's current left elbow pain could be related to his 
injury in service.  It is well established that medical 
opinions that are speculative, general, or inconclusive in 
nature do not provide a sufficient basis upon which to 
support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006) (finding doctor's opinion that "it is possible" 
and "it is within the realm of medical possibility" too 
speculative to establish medical nexus); Goss v. Brown, 9 
Vet. App. 109, 114 (1996) (using the word "could not rule 
out" was too speculative to establish medical nexus); Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed 
only in terms such as "could have been" is not sufficient to 
reopen a claim of service connection); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2007). As such, 
the Board must assign limited probative value to the April 
2005 opinion from the private physician.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The January 2007 VA examination report included rationale for 
the expressed opinion along with a review of the claims file.  
The August 2005 private examiner's opinion, in contrast, was 
speculative and provided rationale or indication that the 
claims file was review.  Therefore, the Board concludes that 
the preponderance of evidence is against the veteran's claim 
for service connection for nerve damage to the left elbow

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for nerve damage to the left elbow is not 
warranted.


II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A.                   
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 31, 
2000, is the correct date for the assignment of a 60 percent 
disability evaluation for the veteran's service-connected 
intervertebral disc syndrome of the lumbar spine.  While the 
appellant has alleged that he is entitled to an earlier 
effective date prior to July 31, 2000, for the assignment of 
a 60 percent disability evaluation for his service-connected 
spine disability, there is no basis under the governing legal 
criteria to establish that an earlier effective date is 
warranted. 

A rating decision dated in August 1996 granted service 
connection for a herniated nucleus pulposus and assigned a 10 
percent disability evaluation effective from January 1, 1996.  
The veteran filed a notice of disagreement with that decision 
in December 1996, and a March 1997 rating decision increased 
the evaluation to 20 percent effective from January 1, 1996.  
The veteran was notified of that decision and of his 
appellate rights, but he did not file a notice of 
disagreement with the disability evaluation assigned for his 
spine disability.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The veteran later filed a claim in March 1998 seeking an 
increased evaluation for his back disability, but a May 1998 
rating decision denied that claim.  The veteran was notified 
of that decision and of his appellate rights, but he did not 
appeal the decision.  As such, the May 1998 rating decision 
became final.

Following the issuance of the May 1998 rating decision, the 
veteran first presented his claim for an increased evaluation 
for his spine disability in an informal claim received on 
March 12, 2001.  The May 2001 rating decision currently on 
appeal recharacterized the veteran's service-connected spine 
disability as intervertebral disc syndrome and assigned a 60 
percent disability evaluation effective from July 31, 2000, 
which was the date that VA treatment records showed the 
veteran to have severe complaints pertaining to his lumbar 
spine.   

The record does not contain any statement dated earlier than 
March 12, 2001, indicating an intent to file a claim.  In 
fact, the veteran did not submit anything to VA between the 
issuance of May 1998 rating decision and March 12, 2001, that 
pertained to or referred to his spine.   As such, the veteran 
did not demonstrate an intent to raise an informal claim for 
an increased evaluation prior to March 12, 2001.   

The Board does observe that VA medical records dated from 
February 1996 to September 2001 show that the veteran sought 
treatment for his back.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claims, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
VA regulations also provide that the date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of claim when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or where a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  38 C.F.R. § 3.157(b)(1).  Although 
some of those VA treatment records do show that the veteran 
sought treatment for his back, he did not express any intent 
to file a claim for an increased evaluation at that time.  
Indeed, the veteran never requested an increased evaluation 
between the issuance of the May 1998 rating decision and the 
informal claim received on March 12, 2001.  Rather, he merely 
sought treatment for the disorder.  As such, it was not clear 
that the veteran intended to file a claim.  While VA is 
obligated to consider all possible bases for compensation, 
this does not mean that it must consider claims that have not 
been raised. See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) 
(an informal claim must identify the benefit sought); Cf. 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the 
Board is not required to anticipate a claim where no 
intention to raise it was expressed).  Therefore, the Board 
finds that the veteran did not express an intent to file a 
claim for an increased evaluation for his service-connected 
spine disability during his VA treatment following the 
issuance of the May 1998 rating decision and prior to his 
submission of an informal claim on March 12, 2001.

Nevertheless, as previously indicated, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date.  
Otherwise, the effective date will be the date of receipt of 
claim.  As previously noted, the veteran first presented his 
claim for an increased evaluation on March 12, 2001.  As 
such, the Board must determine whether the veteran would have 
been entitled to an increased evaluation one year prior to 
March 12, 2001.  

However, the only medical evidence dated between March 12, 
2000, and July 31, 2000, are VA medical records dated from 
February 1996 to September 2001 and from March 1998 to July 
2000.  These records do not indicate that the veteran's 
service-connected spine disability was productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 26, 2003).  Nor was it factually ascertainable 
that the veteran had weakened movement, excess fatigability, 
or incoordination to the degree that would warrant an 
increased evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In fact, VA medical records dated from February 1996 
to September 2001 simply indicate that the veteran was 
reasonably getting along with low back pain with a good gait 
in February 2000.  VA medical records dated from March 1998 
to July 2000 documented the veteran as having complaints of 
back pain in April 2000, but there were no other notes 
pertaining to his spine during the pertinent dates.  Indeed, 
the July 31, 2000 treatment record, which the RO used to 
assign the effective date of the increased rating, only 
refers to the veteran suffering from a prolonged period of 
"severe" low back pain.  There was no finding of pronounced 
intervertebral disc syndrome or the underlying symptoms 
identified as supporting an increased rating under Diagnostic 
Code 5293.  As such, the Board finds that it was not 
factually ascertainable that the veteran satisfied the 
necessary criteria for an evaluation in excess of 60 percent 
for his intervertebral disc syndrome of the lumbar spine 
prior to July 31, 2000.  

Based on the foregoing, the Board finds that veteran would 
not have been entitled to an increased evaluation for his 
spine disability until the time of his VA treatment on July 
31, 2000.  The effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an earlier effective 
date prior to July 31, 2000, for the assignment of a 60 
percent disability evaluation for intervertebral disc 
syndrome.  


ORDER

Service connection for nerve damage to the left elbow is 
denied.

An earlier effective date prior to July 31, 2000, for the 
assignment of a 60 percent disability evaluation for 
intervertebral disc syndrome of the lumbar spine is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


